     Case: 3:19-cv-00155-NBB-RP Doc #: 54 Filed: 03/31/21 1 of 1 PageID #: 244




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

OTIS MINOR                                                                    PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:19CV155-NBB-RP

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY;
STATE OF MISSISSIPPI, EX REL., MISSISSIPPI;
JIM HOOD, ATTORNEY GENERAL, STATE OF
MISSISSIPPI; TOWN OF COLDWATER, MISSISSIPPI;
OFFICER BRYAN SULLIVANT; AND
JOHN DOE I AND JOHN DOE II                                                 DEFENDANTS

                                               ORDER

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the defendant Bryan Sullivant’s motion to dismiss is GRANTED, and this

case is dismissed with prejudice and closed.

       This 31st day of March, 2021.

                                                   /s/ Neal Biggers
                                                   NEAL B. BIGGERS, JR.
                                                   UNITED STATES DISTRICT JUDGE
